DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 25 February 2021 have been fully considered but they are not persuasive. Applicant argues pg. 7 that because the purpose stated in the prior art Find for providing the stream, part G5, with a majority of carbon dioxide to the absorber from a distillation column is to recover additional carbon dioxide Find does not anticipate the current claims which require "a distillation column providing a purified carbon dioxide stream, wherein at least a fraction of the purified carbon dioxide stream is provided as an absorbent to the absorber". This is not persuasive because the purpose of recycling the carbon dioxide stream, whether to provide additional carbon dioxide as an absorbent or to recover the additional carbon dioxide from that stream, does not change the fact that the apparatus has the same connections as those claimed by applicant and would perform in the same way regardless of the intent of the recycle stream connection between the distillation column and the absorber. According to Find a distillation column, part G, provides a purified carbon dioxide stream, part G5 which is majority carbon dioxide, to the absorber as part of a recycle stream. It is inherent that carbon dioxide absorbs other carbon dioxide present in a system as it is known that alike chemicals dissolve alike chemicals thus at least some of the purified carbon dioxide of stream G5 would act as an absorber for other carbon dioxide thus would act as an absorbent that is provided to the absorber from the distillation column.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Find  (US 2009/0101007).
With regards to Claims 11-14 Find teaches:
An absorber, part D, which produces liquid stream L2 that is further processed to provide a carbon dioxide rich gaseous stream G4, and a contaminant rich stream, part G2. A distillation column, part G, providing a purified carbon dioxide stream, part G5 which is majority carbon dioxide, wherein at least a fraction of the purified carbon dioxide stream is provided to the absorber as part of a recycle stream. It is inherent that carbon dioxide absorbs other carbon dioxide present in a system as it is known that alike chemicals dissolve alike chemicals. The purpose of recycling the carbon dioxide stream whether to provide additional carbon dioxide as an absorbent or to recover the additional carbon dioxide from another stream does not change the fact that the apparatus has the same connections and would perform in the same way regardless of the intent of the recycle stream connection between the distillation column and the absorber. This is evidenced by Find et al. (US 2011/0265647) paragraph 8 which teaches that liquid carbon dioxide can be used to absorb gaseous carbon dioxide for high purity applications.  (See Find Fig. 2, pg. 4 Table, Paragraph 46, 59, 67, 69)
A compressor, part A, and a condenser, part C. (See Find Fig. 2 and Paragraph 46)
The carbon dioxide rich gaseous stream, part G4, is provided to an inlet to the condenser, part C, and the condenser provides a condensate, part L1, and a purge gas, part G1. (See Find Fig. 2)
The condensate, L1, is provided to an inlet of the distillation column, part G, and the distillation column further provides a second purge gas the recycled stream, part G5. (See Find Fig. 2)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 11, 12, and 15-19 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Find (US 2009/0101007).
With regards to Claims 11, 12, and 15-19:
Under USC 102 Find teaches specific pressure embodiments:
An absorber, part D, which produces liquid stream L2 that is further processed to provide a carbon dioxide rich gaseous stream G3, and a contaminant rich stream, part G2. A distillation column, part E and E’, providing a purified carbon dioxide stream, part L3’ from which methane has been removed, wherein at least a fraction of the purified carbon dioxide stream is recycled to the absorber.  It is inherent that carbon dioxide absorbs other carbon dioxide present in a system as it is known that alike chemicals dissolve alike chemicals. The purpose of recycling the carbon dioxide stream whether to provide additional carbon dioxide as an absorbent or to recover the additional carbon dioxide from another stream does not change the fact that the apparatus has the same connections and would perform in the same way regardless of the intent of the recycle stream connection between the distillation column and the absorber. This is evidenced by Find et al. (US 2011/0265647) paragraph 8 which teaches that liquid carbon dioxide can be used to absorb gaseous carbon dioxide for high purity applications.  (See Find Fig. 1, pg. 4 Table, Paragraph 46, 59, 67, 69 and 70)
A compressor, part A, compresses a carbon dioxide stream, or Feed Gas, to a pressure of at least 30 bar. In particular Find gives an example of the pressured in the process in the Table on page 4 of the feed gas entering at 1.3 bar and entering the dehydrator at 31 bar then entering and leaving the condenser, part C, at 30 bar in G1.  
The compressed gaseous stream is provided to an inlet to the absorber, from part A through parts B and C to part D. (See Find Fig. 1 and Table on pg. 4)
A reboiler, which evaporates purified carbon dioxide stream fluid from the distillation column, part E and E’, with compressed gaseous stream fluid from between the compressor, part A, and the cooling unit, part B, as seen in Fig. 1 is used for energy optimization. (See Find. Fig. 1 Paragraphs 46, 19, and 73)
In the alternative of pressure ranges under USC 103 Find teaches:
The flash distillation or condenser, part C, is performed at a pressure such that the gas leaving in G1 is in a range of 10 bar to 200 bar, most preferred 28 bar to 32 bar, and that the gas entering the plant is at a pressure of at least 20 bar thus maintaining the pressure of the compressed gaseous stream above 30 bar to at least the condenser. (See Find Paragraph 17 and 22)
It would have been obvious to one of ordinary skill in the art that the pressures of the gas should be at or maintained higher than 30 bar from the compressor through the condenser and that there are balances between purity of the end product and energy usage or possible solidification in the lines that are affected by the pressure the carbon dioxide stream is maintained at as taught by Find paragraphs 42 and 22-24. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion. In particular, Find et al. (US 2011/0265647) paragraph 8 teaches that liquid carbon dioxide can be used to absorb gaseous carbon dioxide for high purity applications. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brit E Anbacht whose telephone number is (571)272-9876.  The examiner can normally be reached on M-F 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BEA/Examiner, Art Unit 1776             

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779